Exhibit 10.71

 

TRADEMARK SECURITY AGREEMENT

 

This Trademark Security Agreement (this “Agreement”) is made as of April 23,
2003 by and among FAO, Inc. (“FAO”), a Delaware corporation, FAO Schwarz, Inc.
(“Schwarz”), a Delaware corporation, ZB Company, Inc. (“ZB”), a Delaware
corporation, The Right Start, Inc. (“Right Start”), a Delaware corporation, and
Targoff-RS, LLC (“Targoff”), a New York limited liability company (FAO, Schwarz,
ZB, Right Start, and Targoff being referred to collectively herein as the
“Borrowers” and each, individually, as a “Borrower”), and Fleet Retail Finance
Inc., in its capacity as administrative and collateral agent (in such capacity,
together with its successors and assigns, the “Agent”), for the benefit of the
various financial institutions who are from time to time Lenders under the
Credit Agreement described below (collectively, the Agent and the Lenders are
referred to as the “Secured Parties”).

 

1.             Recitals.

 

A.            The Borrowers and the Secured Parties are entering into a Loan and
Security Agreement of even date herewith (as the same may be amended, restated,
renewed, replaced, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to lend and to
make certain loans and other financial accommodations available to the
Borrowers, upon and subject to the terms and conditions thereof.

 

B.            Pursuant to Section 6 of the Credit Agreement, (as amended,
restated, supplemented or otherwise in effect from time to time, the “Security
Provisions”), the Borrowers have granted a continuing security interest in and
to certain of its assets to Agent for the benefit of the Secured Parties.

 

C.            The Secured Parties have required, as a condition, among others,
to the making of any loans or other extensions of credit under the Credit
Agreement, that the Borrowers execute and deliver this Agreement to Agent for
the benefit of the Secured Parties;

 

D.            The Borrowers have agreed to enter into this Agreement in
furtherance of the rights granted to the Secured Parties under the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Defined Terms.

 

(a)           Unless otherwise defined herein, each capitalized term used herein
that is defined in the Credit Agreement shall have the meaning specified for
such term in the Credit Agreement.

 

(b)           The words “hereof,” “herein” and “hereunder” and words of like
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section references are to
this Agreement unless otherwise specified.

 

--------------------------------------------------------------------------------


 

(c)           All terms defined in this Agreement in the singular shall have
comparable meanings when used in the plural, and vice versa, unless otherwise
specified.

 

2.             Incorporation of Recitals and Security Provisions.  The Recitals
set forth above are incorporated into this Agreement by this reference thereto
and are made a part hereof. The Security Provisions and the terms and provisions
thereof and the terms and provisions of the Credit Agreement referenced in the
Security Provisions are hereby incorporated herein in their entirety by this
reference thereto.

 

3.             Representations and Warranties.  The Borrowers jointly and
severally represent and warrant to the Secured Parties that:

 

(a)           Each Borrower owns, or is licensed to use, all trademarks, trade
names and service marks material to its business, and the use thereof by the
Borrowers does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

 

(b)           As of the Closing Date, (i) the Trademarks (as defined below)
listed on Schedule A hereto include all trademarks, registered trademarks,
service marks and registered service marks owned by any Borrower, and all
trademark applications and service mark applications made by any Borrower, and
all trade names used by any Borrower; and (ii) the Licenses listed on Schedule B
include all of the trademark license agreements and service mark license
agreements under which any Borrower is the licensee or licensor; and (iii) there
are no Liens on any Trademark or License other than the Liens granted to the
Secured Parties hereunder and Permitted Liens.

 

(c)           Each Borrower has full power and authority to grant to Agent for
the benefit of the Secured Parties the security interest in the Trademarks (as
defined below) and Licenses (as defined below) with respect to which it is
listed as Trademark Owner or Trademark Licensee on Schedule A and Schedule B
hereto, and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval which has been obtained.

 

(d)           The filing of the short form of this Agreement, attached hereto as
Exhibit 1, (the “Security Agreement (Trademark)”) with the United States Patent
and Trademark Office and with the governmental or other U.S. or foreign offices
listed on Schedule C hereto, constitutes all the actions that are necessary to
publish notice of and protect the validity of and establish legal, valid and
perfected security interest in favor of the Agent (for the benefit of the
Secured Parties) in respect of the Trademarks and Licenses in which a security
interest may be perfected by filing, recording or registration, and no further
or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction.

 

(e)           The security interest granted hereunder constitutes a legal and
valid security interest in all the Trademarks and Licenses and, subject to the
filings, recordings and registrations described in the foregoing paragraph (d),
a perfected security interest therein.  Such security interest is and shall be
prior to any other Lien on any of the Trademarks and Licenses other than
Permitted Liens.

 

2

--------------------------------------------------------------------------------


 

4.          Security Interest in Trademarks.  To secure the prompt and complete
payment, performance and observance when due (whether at stated maturity, by
acceleration or otherwise) of all Obligations (as such term is defined in the
Credit Agreement), and to induce Agent and each of the Lenders to enter into the
Credit Agreement and to make the Loans and other extensions of credit provided
for therein in accordance with the respective terms thereof, each Borrower
hereby grants to Agent for the benefit of the Secured Parties a security
interest in, as and by way of a first mortgage and security interest having
priority over all other security interests, except Permitted Liens, with power
of sale to the extent permitted by applicable law, all of such Borrower’s now
owned or existing and hereafter acquired or arising:

 

(a)           trademarks, registered trademarks, trademark applications, service
marks, registered service marks and service mark applications, including,
without limitation, the trademarks, registered trademarks, trademark
applications, service marks, registered service marks and service mark
applications listed on Schedule A attached hereto and made a part hereof, and
(i) all renewals thereof, (ii) all income, royalties, damages and payments now
and hereafter due and/or payable under and with respect thereto, including,
without limitation, payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of Borrower’s business symbolized by the
foregoing and connected therewith, and (v) all of Borrower’s rights
corresponding thereto throughout the world (all of the foregoing trademarks,
registered trademarks and trademark applications, and service marks, registered
service marks and service mark applications, together with the items described
in clauses (i)-(v) in this Section 4(a), are sometimes hereinafter individually
and/or collectively referred to as the “Trademarks”);

 

(b)           rights under or interests in any trademark license agreements or
service mark license agreements with any other party, whether Borrower is a
licensee or licensor under any such license agreement, including, without
limitation, those trademark license agreements and service mark license
agreements listed on Schedule B attached hereto and made a part hereof, together
with any goodwill connected with and symbolized by any such trademark license
agreements or service mark license agreements, and the right to prepare for sale
and sell any and all Inventory now or hereafter owned by Borrower and now or
hereafter covered by such licenses (all of the foregoing are hereinafter
referred to collectively as the “Licenses”); and

 

(c)           all proceeds of all the foregoing.

 

5.          Restrictions on Future Agreements.  No Borrower will, without
Agent’s prior written consent, enter into any agreement, including, without
limitation, any license agreement, which is inconsistent with this Agreement,
except for those license agreements that a Borrower enters into for the purpose
of protecting or maintaining the validity or enforcement of the rights granted
to Agent under this Agreement provided, if no Event of Default has occurred and
is then continuing a Borrower may license Trademarks in the ordinary course of
business for commercial use, subject to the Agent’s rights therein and each
Borrower further agrees that it will not take any action, and will use its
reasonable business efforts not to permit any action to be taken by others,
including, without limitation, licensees, or fail to take any action, which
could

 

3

--------------------------------------------------------------------------------


 

reasonably be expected to affect in any material respect the validity or
enforcement of the rights granted to Agent under this Agreement.

 

6.             New Trademarks and Licenses.  If, prior to the termination of
this Agreement, any Borrower shall (i) obtain rights to any new trademarks,
registered trademarks, trademark applications, service marks, registered service
marks or service mark applications, (ii) become entitled to the benefit of any
trademarks, registered trademarks, trademark applications, trademark licenses,
trademark license renewals, service marks, registered service marks, service
mark applications, service mark licenses or service mark license renewals
whether as licensee or licensor, or (iii) enter into any new trademark license
agreement or service mark license agreement, the provisions of Section 4 above
shall automatically apply thereto.  Upon the occurrence of any of the events
described in clauses (i), (ii) and (iii) of the preceding sentence, Borrowers’
Representative shall promptly execute and deliver to the Secured Parties for
recording with the U.S. Patent and Trademark Office and such other appropriate
governmental offices in the U.S. or abroad, a new Security Agreement
(Trademarks) substantially in the form of Exhibit 1 listing such additional
registered trademarks and trademark applications. Each Borrower hereby
undertakes, to modify and update (i) Schedule A to include any future
trademarks, registered trademarks, trademark applications, service marks,
registered service marks and service mark applications and (ii) Schedule B to
include any future trademark license agreements and service mark license
agreements, which are Trademarks or Licenses under Section 4 above or under this
Section 6.  Each Borrower hereby authorizes Agent to modify this Agreement, by
amending Schedule A or Schedule B thereto, as the case may be, such future
trademarks, registered trademarks, trademark applications, service marks,
registered service marks and service mark applications, and trademark license
agreements and service mark license agreements that are the Trademarks or the
Licenses under paragraph 4 above or under this paragraph 6.

 

7.             Royalties.  Each Borrower hereby agrees that the use by Agent of
the Trademarks and Licenses as authorized hereunder in connection with Agent’s
exercise of its rights and remedies under Section 15 or pursuant to the Credit
Agreement shall be coextensive with Borrower’s rights thereunder and with
respect thereto and without any liability for royalties or other related charges
from Agent or any Lender to Borrower to the extent permitted by the terms of any
applicable license agreement.

 

8.             Right to Inspect; Further Assignments and Security Interests. 
Agent may at all reasonable times and on reasonable advance written notice (and
at any time without notice when an Event of Default exists) have access to,
examine, audit, make copies (at Borrowers’ expense) and extracts from and
inspect Borrowers’ premises and examine Borrowers’ books, records and operations
relating to the Trademarks and Licenses; provided, that in conducting such
inspections and examinations, Agent shall use reasonable efforts not to disturb
unnecessarily the conduct of Borrowers’ ordinary business operations.  From and
after the occurrence and during the continuance of an Event of Default, the
Borrowers agree that Agent, or a conservator appointed by Agent, shall have the
right to establish such reasonable additional product quality controls as Agent
or such conservator, in its sole and absolute judgment, may deem necessary to
assure maintenance of the quality of products sold by Borrowers under the
Trademarks and the Licenses or in connection with which such Trademarks and
Licenses are used.  The Borrowers agree (i) to give reasonable written notice to
Agent with respect to any sale or assignment of its respective interests in, or
grant of any license under, the Trademarks or the

 

4

--------------------------------------------------------------------------------


 

Licenses, (ii) to maintain the quality of such products as of the date hereof,
and (iii) to give reasonable written notice to Agent with respect to any
material change of the quality of such products.

 

9.             Nature and Continuation of Agent’s Security Interest; Termination
of Agent’s Security Interest.  This Agreement is made for collateral security
purposes only.  This Agreement shall create a continuing security interest in
the Trademarks and Licenses and shall terminate only when all Obligations (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) have been indefeasibly paid and satisfied in full in
cash and the Credit Agreement and all of the other Loan Documents have
terminated pursuant to the respective terms and provisions thereof.  When this
Agreement has terminated, Agent shall, upon the request of Borrowers’
Representative, promptly execute and deliver to Borrowers’ Representative, at
Borrowers’ expense, all termination statements and other instruments as may be
necessary or proper to terminate Agent’s security interest in the Trademarks and
the Licenses, subject to any disposition thereof which may have been made by
Agent pursuant to this Agreement or the Credit Agreement.

 

10.          Duties of Borrowers.  Each Borrower shall have the duty, to the
extent desirable in the normal conduct of such Borrower’s business, to: (i)
prosecute diligently any trademark application or service mark application that
is part of the Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, and (ii) make application for trademarks or
service marks that, in the case of either clause (i) or (ii) above, in such
Borrower’s sole discretion, are necessary in the operation of such Borrower’s
business.  Each Borrower further agrees (i) not to abandon any Trademark or
License, and (ii) to use its reasonable business efforts to maintain in full
force and effect the Trademarks and the Licenses, in the case of either clause
(i) of (ii) above, that are or shall be, in such Borrower’s sole discretion,
necessary or economically desirable in the operation of such Borrower’s
business.  Any expenses incurred in connection with the foregoing shall be borne
by the Borrowers.  Neither Agent nor any Lender shall have any duty with respect
to the Trademarks and Licenses.  Without limiting the generality of the
foregoing, neither Agent nor any Lender shall be under any obligation to take
any steps necessary to preserve rights in the Trademarks or Licenses against any
other parties, but may do so at its option from and after the occurrence and
during the continuance of an Event of Default, and all expenses incurred in
connection therewith shall be for the sole account of the Borrowers and shall be
added to the Obligations secured hereby.

 

11.          Agent’s Right to Sue.  From and after the occurrence and during the
continuance of an Event of Default, Agent shall have the right, but shall not be
obligated, to bring suit in its own name to enforce the Trademarks and the
Licenses and, if Agent shall commence any such suit, Borrowers shall, at the
request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.  Borrowers
shall, upon demand, promptly reimburse Agent and each of the Lenders for all
reasonable costs and expenses incurred by Agent in the exercise of its rights
under this Section 11 (including, without limitation, reasonable fees and
expenses of attorneys and paralegals for Agent).

 

12.          Waivers.  Failure by Agent or any of the Lenders at any time or
times hereafter to require strict performance by each Borrower of any provision
of this Agreement shall not waive, affect or diminish any right of Agent or any
of the Lenders thereafter to demand strict compliance and performance therewith
nor shall any course of dealing between one or more

 

5

--------------------------------------------------------------------------------


 

Borrowers and Agent or any of the Lenders have such effect.  No single or
partial exercise of any right hereunder shall preclude any other or further
exercise thereof or the exercise of any other right.  None of the undertakings,
agreements, warranties, covenants and representations of any Borrower contained
in this Agreement shall be deemed to have been suspended or waived by Agent or
any of the Lenders unless such suspension or waiver is in writing signed by an
officer of Agent or any of the Lenders and directed to Borrowers’ Representative
specifying such suspension or waiver.

 

13.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but the provisions of this Agreement are severable, and if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part hereof, in such jurisdiction, and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

14.          Modification.  This Agreement cannot be altered, amended or
modified in any way, except by a writing signed by the parties hereto.

 

15.          Cumulative Remedies; Power of Attorney.  Each Borrower hereby
irrevocably designates, constitutes and appoints Agent (and all Persons
designated by Agent in its reasonable discretion) as Borrower’s true and lawful
attorney-in-fact, with full power of substitution, and authorizes Agent and any
of Agent’s designees, in Borrower’s or Agent’s name, upon the occurrence and
during the continuance of an Event of Default and the giving by Agent of notice
to Borrowers’ Representative of Agent’s intention to enforce its rights and
claims against Borrower, to take any action and execute any instrument which
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, to (i) endorse Borrower’s name on all
applications, documents, papers and instruments necessary or desirable for Agent
in the use of the Trademarks or the Licenses, (ii) assign, pledge, convey or
otherwise transfer title in or dispose of the Trademarks or the Licenses to
anyone on commercially reasonable terms, (iii) grant or issue any exclusive or
nonexclusive license under the Trademarks or, to the extent permitted, under the
Licenses, to anyone on commercially reasonable terms, and (iv) take any other
actions with respect to the Trademarks or the Licenses as Agent deems in its and
the Lenders’ best interests.  Each Borrower hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.  This power of
attorney is coupled with an interest and shall be irrevocable until all of the
Obligations (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted) shall have been indefeasibly paid
and satisfied in full in cash and the Credit Agreement and each of the other
Loan Documents shall have terminated pursuant to the respective terms and
provisions thereof.  Each Borrower acknowledges and agrees that this Agreement
is not intended to limit or restrict in any way the rights and remedies of Agent
or any of the Lenders under the Credit Agreement, but rather is intended to
facilitate the exercise of such rights and remedies.

 

Agent shall have, in addition to all other rights and remedies given it by the
terms of this Agreement and any of the other Loan Documents, all rights and
remedies allowed by law and the rights and remedies of a secured party under the
Uniform Commercial Code as enacted in any jurisdiction from time to time in
which the Trademarks or the Licenses may be located or deemed located.  Upon the
occurrence of an Event of Default and the election by Agent to

 

6

--------------------------------------------------------------------------------


 

exercise any of its remedies under Section 9-610 or Section 9-620 of the Uniform
Commercial Code with respect to the Trademarks and Licenses, each Borrower
agrees to assign, convey and otherwise transfer title in and to the Trademarks
and the Licenses to Agent or any transferee of Agent (for the benefit of the
Secured Parties) and to execute and deliver to Agent or any such transferee (for
the benefit of the Secured Parties) all such agreements, documents and
instruments as may be necessary, in Agent’s reasonable discretion, to effect
such assignment, conveyance and transfer.  All of Agent’s rights and remedies
with respect to the Trademarks and the Licenses, whether established hereby, by
the Credit Agreement, by any other agreements or by law, shall be cumulative and
may be exercised separately or concurrently.  Notwithstanding anything set forth
herein to the contrary, it is hereby expressly agreed that upon the occurrence
and during the continuance of an Event of Default, Agent may exercise any of the
rights and remedies provided in this Agreement, the Credit Agreement and any of
the other Loan Documents.  Each Borrower agrees that any notification of
intended disposition of any of the Trademarks and Licenses required by law shall
be deemed reasonably and properly given if given to Borrowers’ Representative at
least ten (10) Business Days before such disposition; provided, that Agent may
give any shorter notice that is commercially reasonable under the circumstances.

 

16.          Further Assurances.  Upon the written request of the Agent, and at
the sole expense of the Borrowers, each Borrower will promptly execute and
deliver such further instruments and documents and take such further actions as
the Agent may reasonably request in order to obtain the full benefits of this
Agreement and of the rights and powers herein granted, including without
limitation, filing of any financing statements under the Uniform Commercial
Code; execution and filing of collateral assignments of general intangibles
(including without limitation, the execution and filing of separate memoranda
relating thereto for filing with any governmental office in the United States or
abroad, including, without limitation those listed on Schedule C hereto).

 

17.          Successors and Assigns.  This Agreement and all obligations of the
Borrowers hereunder shall be binding upon the respective successors and assigns
of Borrowers and shall, together with the rights and remedies of Agent and each
of the Lenders hereunder, inure to the benefit of Agent and the Lenders and
their respective successors and assigns.

 

18.          Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communications shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give or
serve upon any other communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given (and deemed to have been given) in the
manner and to the respective addresses set forth in Section 16.6 of the Credit
Agreement.  Failure or delay in delivering copies of any such notice, demand,
request, consent, approval, declaration or other communication to any Persons
designated in the Credit Agreement to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.

 

19.          GOVERNING LAW.  THIS AGREEMENT IS A CONTRACT UNDER THE LAWS OF THE
STATE OF NEW YORK, AND SHALL FOR THE PURPOSES OF THIS SECTION 19 BE DEEMED TO BE
PERFORMED AND MADE IN THE STATE

 

7

--------------------------------------------------------------------------------


 

OF NEW YORK, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401 FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF SAID STATE OF NEW YORK.

 

20.          JURISDICTION AND VENUE.  EACH BORROWER AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED
IN SECTION 18.  THE BORROWERS HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 

21.          WAIVER OF JURY TRIAL.  EACH BORROWER HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT OR ANY LENDER RELATING TO
THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES
THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  Except as prohibited by
law, each Borrower hereby waives any right it may have to claim or recover in
any litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages.  Each Borrower (a) certifies that no representative, agent or
attorney of any Lender or the Agent has represented, expressly or otherwise,
that such Lender or Agent would not, in the event of litigation, seek to enforce
the foregoing waivers and (b) acknowledges that the Agent and the Lenders have
been induced to enter into this Agreement and the other Loan Documents to which
it is a party by, among other things, the waivers and certifications contained
herein.

 

22.          Section Titles.  The section titles herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

 

23.          Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Any such
counterpart which may be delivered by facsimile transmission shall be deemed the
equivalent of an originally signed counterpart and shall be fully admissible in
any enforcement proceedings regarding this Agreement.

 

8

--------------------------------------------------------------------------------


 

24.          Merger.  This Agreement and the Loan Documents represent the final
agreement of Borrowers and the Secured Parties with respect to the matters
contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or subsequent oral agreements, between any Borrower
and Agent or between any Borrower and any of the Lenders.

 

 

[Remainder of Page Intentionally Left Blank -

Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Trademark Security
Agreement to be signed by its duly authorized officer under seal as of the day
and year first written above.

 

 

FAO, INC.

 

 

 

 

 

 

By:

/s/ Jerry R. Welch

 

 

 

Name: Jerry R. Welch

 

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

FAO SCHWARZ, INC.

 

 

 

 

 

 

By:

/s/ Jerry R. Welch

 

 

 

Name: Jerry R. Welch

 

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

ZB COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Jerry R. Welch

 

 

 

Name: Jerry R. Welch

 

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

THE RIGHT START, INC.

 

 

 

 

 

 

By:

/s/ Jerry R. Welch

 

 

 

Name: Jerry R. Welch

 

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

TARGOFF-RS, LLC

 

 

 

 

 

 

By: FAO, Inc., its sole member

 

 

By:

/s/ Jerry R. Welch

 

 

 

Name: Jerry R. Welch

 

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

Address for Notices to any Borrower:

 

 

FAO, Inc.

 

 

2520 Renaissance Boulevard

 

 

King of Prussia, Pennsylvania 19406

 

 

Attn:  Raymond Springer, CFO

 

 

Fax No.  610-278-7805

 

 

10

--------------------------------------------------------------------------------


 

 

FLEET RETAIL FINANCE INC., as Agent

 

 

 

 

 

By:

/s/ Christine M. Scott

 

 

 

Name: Christine M. Scott

 

 

 

Title: Vice President

 

 

 

 

 

 

Address for Notices:

 

 

Fleet Retail Finance Inc.

 

 

40 Broad Street

 

 

Boston, MA 02109

 

 

Attn:  James Dore, Managing Director

 

 

Fax No.  617-434-4312

 

 

11

--------------------------------------------------------------------------------